DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20
Claim 1, second to last para, “an optical fiber amplifier”.  It is not clear if this is a reference to one of the “plurality of optical fiber amplifiers” introduced in line 2 (in which case the Examiner suggests it be amended to “one of the plurality of optical fiber amplifiers”) or if it is a different amplifier (in which case the Examiner suggests using distinct terms to differential the different amplifiers).  
Claim 1, last para, recites “an optical fiber amplifier”.  It is not clear if this is a reference to the “plurality of optical fiber amplifiers” introduced in line 2 (in which case the Examiner suggests it be amended to “one of the plurality of optical fiber amplifiers”) or if it is a different amplifier (in which case the Examiner suggests using distinct terms to differential the different amplifiers).  
Furthermore, it is not clear if “an optical fiber amplifier” in the last para is the same as “an optical fiber amplifier” in the second to last paragraph discussed above.
Claim 2, line 3, recites “an optical fiber amplifier”.  It is not clear if this is the same as one of the optical fiber amplifiers in claim 1 (in which case the Examiner suggests “the optical fiber amplifier” or similar language to clearly identify this amplifier as one of the amplifiers introduced in claim 1) or if it is a different amplifier (in which case the Examiner suggests more distinct terms to distinguish the different amplifiers).
Claim 3, lines 1-2, recites:
The optical communication device according to claim 1, comprising: four of the excitation sources and two power supplies, 

Four of the Excitation Sources.
The reference to “four of the excitation sources” is confusing.  Claim 1 introduces “three or more excitation sources”, which has a scope that includes a device with only three excitation 
If these are references to the excitation sources in claim 1, then the Examiner notes that claim 1 already recites first and second excitation light (see claim 1, lines 11-12).  If that is the case, in the interests of clarity, the “four of the excitation lights” should be connected with the first and second excitation light from claim 1.

Two Power Supplies.
The “two power supplies” appear to be introducing new elements.  However, introducing them with (what seems most likely to be) a reference to the excitation sources from claim 1 is confusing.  In the interests of clarity, the Examiner suggests separating the further limitation of existing element from the introduction of entirely new elements.  

Two Third Excitation Light.
Claim 3, last paragraph, recites:
a polarization multiplexer configured to polarization-multiplex two third excitation lights output from the third and fourth excitation sources and input the polarization-multiplexed light to the unequal branching circuit.
It is not clear how to interpret “two third excitation lights”.  It may be that this is a typographical error or an unintended result of the translation to English.  It may be that this was intended to be “multiplex [[two third of]] the excitation lights output from the third and fourth excitation s of the excitation lights output from the third and fourth excitation sources” (if two thirds of each of the third and fourth excitation source is being multiplexed together, then it is not clear what happens to the remaining third).  In any event, it is not clear what is meant by this language.

If it is consistent with the Applicant’s intention, the Examiner suggests the following:
The optical communication device according to claim 1, wherein the three or more excitation sources is four , wherein first and second of the four excitation sources produce the first and second excitation light, and further comprising:
[[two]] first and second power supplies, and
a polarization multiplexer, 
wherein the first and second excitation sources of the four excitation sources are driven by [[a]] the first power supply, and third and fourth excitation sources of the four excitation sources are driven by [[a]] the second power supply; and
[[a]] wherein the polarization multiplexer is configured to polarization-multiplex [[two third ???]] excitation lights output from the third and fourth excitation sources and input the polarization- multiplexed light to the unequal branching circuit.

The Examiner does not have any suggestions on how to amend “two third excitation light”.

Claim 9, second to last para, “an optical fiber amplifier”.  It is not clear if this is a reference to one of the “optical fiber amplifier” introduced in line 2 (in which case the Examiner suggests it be amended to “one of the plurality of optical fiber amplifiers”) or if it is a different amplifier (in which case the Examiner suggests using distinct terms to differential the different amplifiers).  
Claim 9, last para, recites “an optical fiber amplifier”.  It is not clear if this is a reference to the “plurality of optical fiber amplifiers” introduced in line 2 (in which case the Examiner 
Furthermore, it is not clear if “an optical fiber amplifier” in the last paragraph is the same as the “optical fiber amplifier” in the second to last paragraph discussed above.
Claim 10, 2nd line, recites “a top equal branching coupling circuit”.  It is not clear what structure is being claimed.  Based on the Examiner’s search of the written description, the term “top” is used only twice, once in [0098] and once in [0099].  These uses merely repeat claim language and do not aid in clarifying the particular structure being claimed.
Claim 11, lines 3-4, recites “an optical fiber amplifier”.  It is not clear if this is the same as one of the optical fiber amplifiers in claim 9 (in which case the Examiner suggests “the optical fiber amplifier” or similar language to clearly identify this amplifier as one of the amplifiers introduced in claim 9) or if it is a different amplifier (in which case the Examiner suggests more distinct terms to distinguish the different amplifiers).
Claim 12 is similar to claim 3 and is rejected for the reasons set forth above for claim 3.
Claim 16, line5 recites “coupling the first excitation light and the second excitation light”.  There is insufficient antecedent basis for this limitation.  The Examiner notes that the first and third excitation lights are introduced in line 2, but not the second. 
Claim 17 is similar to claims 3 and is rejected for the reasons set forth above for claim 3.
Dependent claims 2-8, 10-15, and 17-20 are rejected because they depend from one or more of the claims rejected above and fail to further limit the scope in a manner to overcome the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The claims are rejected under 112(b) and the particular structure being claimed is unclear.  However, in the interests of compact prosecution, the following rejections are being made, based on the Examiner’s interpretation of the scope of the claim.  In particular, the unclear language is being interpreted to be consistent with the closest art cited.  In this way, Applicant will have the benefit of relevant art when preparing a response.

Claims 1-4, 6-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,236,777 (Ravasio) in view of US 2002/0109906 (Grubb) and further in view of the paper by Yamada entitled “Broadband and gain-flattened amplifier composed of a 1.55 µm-band and a 1.58 µm-band Er3+-doped fibre amplifier in a parallel configuration”.

Regarding claim 1, Ravasio teaches an optical communication device comprising:
a plurality of optical fiber amplifiers associated with a plurality of wavelength bands, respectively (FIG. 5: amp fibers 806, 808, 810, 812; col. 5, last full para through col 6, 1st full para col. 7, 4th full para; the para spanning cols 7-8);
three or more excitation sources each configured to output excitation light (FIG. 5: pump sources 814, 816, 818, 820; col. 7, 4th full para);
an equal branching circuit having an equal branching ratio (FIG. 5: coupler 822; col 8, 1st full para);
a first and a second equal branching coupling circuits having an equal branching ratio of two inputs/two outputs (FIG. 5: couplers 826, 828; col 8, 1st full para); and
an unequal branching circuit having a predetermined unequal branching ratio (FIG. 5: coupler 824; col 6, 2nd full para) , wherein
the equal branching circuit inputs a first excitation light and a second excitation light and generates a plurality of equally branched lights (FIG. 5: light from pumps 814, 816 to 3dB coupler 822), and the unequal branching circuit inputs at least one third excitation light and generates a plurality of unequally branched lights (FIG. 5: light from pumps 818, 820 to unequal branching coupler 824),
the first equal branching coupling circuit inputs one of the equally branched lights and a first unequally branched light, and outputs output branched light of the first equal branching coupling circuit as excitation light of an optical fiber amplifier used for a first wavelength band (FIG. 5: coupler 826 inputs light from equally branched coupler 822 and light from unequally branched coupler 824 and outputs branched light as excitation light to fiber amps 806, 812), and
the second equal branching coupling(FIG. 5: coupler 828 inputs light from equally branched coupler 822 and light from unequally branched coupler 824 and outputs branched light as excitation light to fiber amps 810, 808).

FIG. 5 is reproduced below for reference.

    PNG
    media_image1.png
    791
    532
    media_image1.png
    Greyscale


Plural Fiber Amps and Plural Wavelength Bands.
Regarding the plurality of wavelength bands, see, for example. col. 5, last full para through col 6, 1st full para:
(11)   As shown in FIG. 3, the signals S.sub.in and S.sub.out contain one or more discrete wavelengths selected in an amplification band of the fiber active dopant, for single channel or multichannel (e.g. WDM) transmission. 

(12)   Preferably, laser pumps 526, 528, 530, and 532 are laser diode pumps which produce a pumping signal at a preselected pumping wavelength. While other wavelengths may be selected, the Erbium doped fibers in the example of FIG. 3 are pumped by the pumping signal at 980 nm. In the described experiment a single channel, at a wavelength of 1536 nm, has been transmitted. 

(13)   A pump wavelength of 980 nm is convenient in that it provides relatively high gain with low noise in Erbium doped fibers. Alternatively, for example, 1480 nm may also be used for the pumping signal. While other wavelengths may be used for the signal and the pumping signal, the pumping signal generally has a smaller wavelength than the signal. 

See also the para spanning cols. 7-8:
(28)   As shown in FIG. 6, the signals S.sub.in and S.sub.out preferably contain one or more discrete wavelengths selected in an amplification band of the fiber active dopant. Furthermore, laser pumps 814, 816, 818, and 820 are laser diode pumps which produce a pumping signal at a preselected pumping wavelength. The Erbium doped fibers of FIG.6 are pumped by a pumping signal at 980 nm while, as previously described, other wavelengths may be selected. The pumping signal generally has a smaller wavelength than the signal. 
In other words, Ravasio teaches that different pump wavelengths can be used.  Furthermore, Grubb teaches that characteristics of the pump, such as power, number of pumps, and pump wavelengths, can be varied to vary the gain profile of the amplifier (i.e., to associate different amplifiers with different gain profiles for different wavelength bands).  See, for example:
[0045] The signal varying devices 14 may include single or multiple stages, may be used alone or in groups, and may be operated with various signal variation profiles, pump wavelengths, pump wavelength spacing, pump powers, etc., such as to provide a cumulative signal variation profiles differing from the signal variation profiles of each device 14. Signal variation profiles may be varied, such as by varying the pump wavelengths in different devices 14, to compensate for individual signal variation profile non-uniformities and provide a cumulative signal variation profile that is substantially more uniform or otherwise more desirable than the individual device profiles.

[0076] The signal variation profile may be varied by varying the number of pump wavelengths, the choice of wavelengths, the wavelength powers, and the wavelength spacing. Other variations, such as varying the pump power for one or more pump wavelengths, with or without changing the total pump power, may also be used to change the signal variation profile over part of all of the wavelength range. The pump wavelengths are often selected to provide sufficient overlap of the gain profiles to control the gain at one or more wavelengths in the transmission wavelength range. Decreasing the spacing intervals of the pump wavelengths can increase the uniformity of the intensity profile, but it also increases cost and power consumption. 

In other words, it was known that optical amps can be associated with different wavelength bands by varying the pump power and/or wavelength.
See also the paper by Yamada which teaches that different pump wavelengths (e.g., 980nm and 1480nm) can be used to produce different amplification bands.  See the paragraph after FIG. 1:
Configuration of broadband and gain-flattened EDFA with parallel configuration: Fig. 1 shows our parallel type amplifier with a 1.55µm-band and a 1.58µm-band EDFA unit. The configuration of the EDFA units is based on a cascade configuration with a 980nm pumped EDFA (first sub-unit) and a 1480nm pumped EDFA (second sub-unit) to achieve lownoise and flat amplification [4]. We used a silica-based Er-doped fibre with a relative refractive index difference (∆n) of 1.1%, a cut-off wavelength of 1130nm, an Er concentration of 1310ppm, and an Al concentration of 4.2 wt% in the first sub-unit of the 1.55µm-band EDFA unit (EDF length: 4m) and in both the first and second sub-units of the 1.58µm-band EDFA unit (first and second sub-unit EDF lengths: 35m and 200m). A fluoride-based EDF with ∆n = 2.5%, a cut-off wavelength of 1µm, an Er concentration of 1000ppm and a length of 8m was used in the second sub-unit of a 1.55µm-band EDFA unit. The input and output ports of both the 1.55µm-band and the 1.58µm-band EDFA units were connected to 1.55/1.58µm-band WDM couplers for multi- and demultiplexing the signal in the 1530–1560nm, and 1575– 1600nm wavelength regions directly and through an attenuator, respectively. The attenuators were used in order to equalise the flat signal gains of both EDFA units at the same level.
FIGS. 2-4 illustrate the amplification bands.  FIG. 1 illustrates the structure of the amplifier with EDFAs pumped with different wavelengths to produce the different amplification bands.

    PNG
    media_image2.png
    393
    697
    media_image2.png
    Greyscale

This also illustrates that plural fiber amplifiers are used in series in an arrangement similar to FIG. 5 of Ravario.  In other words, it was known that plural fiber amps can be associated with plural wavelength bands
It would have been obvious that the fiber amps of Ravasio can be associated with plural wavelength bands, such as by varying pump characteristics to achieve different gain profiles of the amplifiers as taught in Grubb and Yamada.  In particular, all are in the same technical field (i.e., optical communications) and the results would have been predictable (e.g., using different pump powers and/or wavelengths will allow for different gain profiles or bands for different wavelength bands for the amplifiers). 

Amp Fibers and Pump Sources.
Regarding the amp fibers and pump sources, see col. 7, 4th full para:
(23)   The third embodiment of FIG. 5 comprises two optical fiber lines 802 and 804, amplifying fibers 806 and 808 for the first optical fiber 802, amplifying fibers 810 and 812 for the second optical fiber 804, laser pumps 814, 816, 818, and 820, couplers 822, 824, 826, 828, and WDMs 830, 832, 834, and 836.

Equal Branching couplers.
Regarding the first and second equal branching coupling circuits, see col 8, 1st full para:
(29)   In this preferred embodiment, couplers 822, 824, 826, and 828 are 3 dB couplers so that the coupled pumping signal traveling from couplers 826 and 828 are equal each other.

Unequal Branching couplers.
Regarding the unequal branching coupling circuit, see col 6, 2nd full para:
(14)   While different splitting ratios may be conveniently selected, in this preferred embodiment, couplers 522 and 524 are 3 dB couplers so that the coupled pumping signals traveling from coupler 522 are equal each other and the coupled pumping signals traveling from coupler 524 are also equal each other. 
In other words, although equal splitting ratios are preferred in some embodiments, the invention contemplates that different (i.e., uneven) splitting ratios may be selected.  Therefore, it would have been obvious that one or more of the couplers may have an uneven splitting ratio.  The reason behind equal splitting ratios is discussed at col 8, 1st full para:
(29)   In this preferred embodiment, couplers 822, 824, 826, and 828 are 3 dB couplers so that the coupled pumping signal traveling from couplers 826 and 828 are equal each other.
In other words, equal splitting ratios are selected so that signals from the couplers to the amp filers are equal.  However, if unequal power were desired, such as in a case where more amplification was desired in some fiber amps and less in others, it would have been obvious in light of these teachings to use uneven splitting ratios in the couplers 826, 828.


Regarding claim 2, Ravasio teaches the optical communication device according to claim 1, wherein
the first equal branching coupling circuit outputs one output branched light as excitation light used in an optical fiber amplifier used for the first wavelength band of a first direction communication, and the other output branched light as excitation light of an optical fiber amplifier used for the first wavelength band of a second direction communication (FIG. 5: coupler 826 outputs excitation light to coupler 830 for fiber amp 806 for a first direction communication, and outputs excitation light to coupler 836 for fiber amp 812 in a second direction), and
the second equal branching coupling circuit outputs one output branched light as excitation light used in an optical fiber amplifier used for the second wavelength band of the first direction communication, and the other output branched light as excitation light of an optical fiber amplifier used for the second wavelength band of the second direction communication (FIG. 5: coupler 828 outputs excitation light to coupler 832 for fiber amp 808 for a first direction communication, and outputs excitation light to coupler 834 for fiber amp 810 in a second direction). 

Same Excitation Light used in First and Second Directions.
Regarding the excitation light from the first equal branching coupling circuit used for the first wavelength band in both the first and second directions, this would have been obvious since the same wavelength(s) are split and sent to both places.  In other words, the same excitation light is being used in both amps, so that the wavelength band of those amps would be the same.  The same is true of the excitation light from the second equal branching coupling circuit used for the second wavelength band in both the first and second direction.

First and Second Wavelength Bands.
Regarding the first and second wavelength bands, the claim does not state whether they are the same or different.  However, it would be obvious to make them different in light of the teaching that different data channel wavelengths and different pumping wavelengths can be used.  See, for example. col. 5, last full para: 
 (11)   As shown in FIG. 3, the signals S.sub.in and S.sub.out contain one or more discrete wavelengths selected in an amplification band of the fiber active dopant, for single channel or multichannel (e.g. WDM) transmission. 
This teaches that the amplified signals can be one or more (i.e., WDM) channels.  See also col. 5, last para through col 6, 1st full para:
(12)   Preferably, laser pumps 526, 528, 530, and 532 are laser diode pumps which produce a pumping signal at a preselected pumping wavelength. While other wavelengths may be selected, the Erbium doped fibers in the example of FIG. 3 are pumped by the pumping signal at 980 nm. In the described experiment a single channel, at a wavelength of 1536 nm, has been transmitted. 

(13)   A pump wavelength of 980 nm is convenient in that it provides relatively high gain with low noise in Erbium doped fibers. Alternatively, for example, 1480 nm may also be used for the pumping signal. While other wavelengths may be used for the signal and the pumping signal, the pumping signal generally has a smaller wavelength than the signal.
This teaches that the same pumping wavelength can be used for all pumps (e.g., 980 nm) or different pumping wavelengths can be used (e.g., 1480 nm or “other” wavelengths).  
Also Grubb teaches that characteristics of the pump, such as power, number of pumps, and pump wavelengths, can be varied to vary the gain profile of the amplifier (i.e., to associate different amplifiers with different gain profiles for different wavelength bands).  See, for example:
[0045] The signal varying devices 14 may include single or multiple stages, may be used alone or in groups, and may be operated with various signal variation profiles, pump wavelengths, pump wavelength spacing, pump powers, etc., such as to provide a cumulative signal variation profiles differing from the signal variation profiles of each device 14. Signal variation profiles may be varied, such as by varying the pump wavelengths in different devices 14, to compensate for individual signal variation profile non-uniformities and provide a cumulative signal variation profile that is substantially more uniform or otherwise more desirable than the individual device profiles.

[0076] The signal variation profile may be varied by varying the number of pump wavelengths, the choice of wavelengths, the wavelength powers, and the wavelength spacing. Other variations, such as varying the pump power for one or more pump wavelengths, with or without changing the total pump power, may also be used to change the signal variation profile over part of all of the wavelength range. The pump wavelengths are often selected to provide sufficient overlap of the gain profiles to control the gain at one or more wavelengths in the transmission wavelength range. Decreasing the spacing intervals of the pump wavelengths can increase the uniformity of the intensity profile, but it also increases cost and power consumption. 
See the discussion of Grubb in claim 1.
 
Regarding claim 3, Ravasio teaches the optical communication device according to claim 1, comprising:
four of the excitation sources (FIG. 5: pumps 526, 528, 530, 532) and 
two power supplies, wherein first and second excitation sources of the excitation sources are driven by a first power supply, and third and fourth excitation sources are driven by a second power supply; and
a polarization multiplexer configured to polarization-multiplex two third excitation lights output from the third and fourth excitation sources and input the polarization-multiplexed light to the unequal branching circuit (FIG. 5: coupler 824). 

Ravasio teaches four excitation sources.  Furthermore, it was well-known that excitation sources are active devices that require a power source, and the Examiner takes Official Notice thereof.  It would have been obvious that the excitation sources of Ravasio have power sources.  With regard to how the power supplies are arranged relative to the excitation sources, this also would have been obvious.  For example, each source can have its own power supplies, or one or more sources can share power supplies.  
Regarding the use of a polarization mux, Grubb teaches that two or more different types of couplers can be used together when pump light to a fiber amplifier.  See, for example:
[0056] The pump coupler 36 combines two or more pump wavelengths and can include one or more devices, such as fused couplers, DWDM couplers, polarization combiners, polarization maintaining couplers, dichroic devices, etc. The pump coupler can be polarization sensitive or polarization insensitive, and may or may not be polarization maintaining. The pump coupler 36 can be used, for example, to combine pump wavelengths so that the combined signals have polarizations that are orthogonal to each other. The use of polarization sensitive couplers provides additional control over the pump power polarization and the resulting pump power conversion in the Raman amplifiers. The combination of different types of pump couplers 36 in the present invention provides increased flexibility in wavelength combining and amplifier gain profile control. 
In particular, fused couplers, DWDM couplers, polarization combiners, and polarization maintaining couplers are specifically referenced in the list of possible couplers that can be used together.    
It would have been obvious that the couplers of Ravasio can be of a known type, such as a combination of couplers as taught in Grubb.  In particular, both are in the same technical field (i.e., optical devices) and the results would have been predictable (e.g., the optical signals will be coupled and branched by the coupler).

Regarding claim 4, Ravasio teaches the optical communication device according to claim 1, wherein the unequal branching circuit includes an unequal branching coupling circuit (FIG. 5: uneven coupler 824 including branching (output) and coupling (input) components).

Regarding claim 6, Yamada teaches the optical communication device according to claim 1, comprising
at least one optical amplification circuit including a plurality of optical fiber amplifiers associated with the plurality of wavelength bands, respectively (FIG 1: plurality of EDFs associated with plural wavelength bands),
the optical amplification circuit comprising
a demultiplexer configured to demultiplex an input optical signal into optical signals of the plurality of wavelength bands (FIG. 5: WDM coupler on left side),
a wavelength multiplexer configured to multiplex excitation light for an optical fiber amplifier associated with each of the plurality of wavelength bands with the optical signal (FIG. 5: wavelength mux coupling pump light to EDF), and
a multiplexer configured to multiplex a plurality of optical signals amplified by the plurality of optical fiber amplifiers, respectively, and generate an output optical signal (FIG. 5: WDM coupler on right side).
 
Ravasio teaches a device with amplifiers, as discussed in earlier claims.  It would have been obvious that the amplifiers of Ravasio can be implemented in a known manner, such as with a demux and mux and the amplification of demuxed signals on parallel lines, as taught in Yamada.  In particular, both are in the same technical art (i.e., optical communications) and the results of the combination would have been predictable (e.g., the optical signals will still be amplified, except they will be amplified after being demuxed).

Regarding claim 7, Yamada teaches optical communication device according to claim 1, wherein the plurality of wavelength bands are a C-band and an L-band (1st para after FIG. 1: “Fig. 1 shows our parallel type amplifier with a 1.55µm-band and a 1.58µm-band EDFA unit”; see also FIGS. 2-4 which illustrate wavelength bands in the C and L band).

Regarding claim 8, Ravasio teaches an optical repeater comprising the optical communication device according to claim 1.

Ravasio teaches that the device taught can be used as an optical amplifier in the system of FIG. 7.   See the last full para in col 8 and the para spanning cols 8-9:
In FIG. 7, receiver/transmitter station 1002 receive and transmit optical fiber signals for optical fiber lines 1004 and 1006. Each of the receiver/transmitter 1002 may comprise both receivers and as for one or more optical channels so that each of the optical fiber lines 1004 and 1006 is capable of carrying signals in both directions. In this case, the amplifiers must be configured to operate bidirectionally. 

(36)   Alternatively, a receiver/transmitter station 1002 of one end of an optical fiber line has one or more receivers and a receiver/transmitter station 1002 of the other end of the optical fiber line has one or more transmitters. In this case, each of the optical fiber lines 1004 and 1006 will carry signals in only one direction. The two lines can operate in the same direction or as send and return lines, respectively. In any case, the receivers/transmitters of station 1002 may be adapted to transmit one or more independent optical channels. The channels may be multiplexed by any known means, e.g. WDM, TDM or polarization multiplexing. The optical communications system further comprises optical amplifying systems 1008 for amplifying the signal. The optical amplifying systems 1008 are preferably of any of the types described in the present specification. 


Regarding claim 9, Ravasio teaches an excitation light supply device that supplies respective excitation lights to an optical fiber amplifier associated with a plurality of wavelength bands, respectively (FIG. 5: one of amp fibers 806, 808, 810, 812; col. 5, last full para through col 6, 1st full para col. 7, 4th full para; the para spanning cols 7-8), the device comprising:
three or more excitation sources each configured to output excitation light (FIG. 5: three or more of pump sources 814, 816, 818, 820; col. 7, 4th full para);
an equal branching circuit having an equal branching ratio (FIG. 5: coupler 822; col 8, 1st full para);
a first and a second equal branching coupling(FIG. 5: couplers 826, 828; col 8, 1st full para); and
an unequal branching circuit having a predetermined unequal branching ratio (FIG. 5: coupler 824; col 6, 2nd full para), wherein
the equal branching circuit inputs a first excitation light and a second excitation light and generates a plurality of equally branched lights (FIG. 5: light from pumps 814, 816 to 3dB coupler 822), and the unequal branching circuit inputs at least one third excitation light and generates a plurality of unequally branched lights (FIG. 5: light from pumps 818, 820 to unequal branching coupler 824),
the first equal branching coupling circuit inputs one of the equally branched lights and a first unequally branched light, and outputs output branched light of the first equal branching coupling circuit as excitation light of an optical fiber amplifier used for a first wavelength band (FIG. 5: coupler 826 inputs light from equally branched coupler 822 and light from unequally branched coupler 824 and outputs branched light as excitation light to fiber amps 806, 812), and
the second equal branching coupling circuit inputs one of the equally branched lights and a second unequally branched light, and outputs output branched light of the second equal branching coupling circuit as excitation light of an optical fiber amplifier used for a second wavelength band (FIG. 5: coupler 828 inputs light from equally branched coupler 822 and light from unequally branched coupler 824 and outputs branched light as excitation light to fiber amp 810, 808).

This claim is similar to claim 1.  See the more detailed discussion of the art in claim 1.

Regarding claim 10, Ravasio teaches the excitation light supply device according to claim 9, wherein
the equal branching circuit includes a top equal branching coupling circuit having an equal branching ratio of two inputs/two outputs, the first equal branching coupling circuit, and the second equal branching coupling circuit (FIG. 5: coupler 822 having 2 inputs and 2 output; and couplers 826 and 828),
the top equal branching coupling circuit inputs the first excitation light and the second excitation light, and outputs a first branched light and a second branched light (FIG. 5: coupler 822 inputs light from pump sources 814, 816 and outputs two branched lights),
the unequal branching circuit inputs the at least one third excitation light, and outputs a third branched light and a fourth branched light (FIG. 5: coupler 824 inputs at least one of pump sources 818, 820 and outputs third and fourth branched lights),
the first equal branching coupling circuit inputs the first branched light and the third branched light, and outputs excitation light of the optical fiber amplifier used for the first wavelength band (FIG. 5: coupler 826 inputs one of the branched light from coupler 822 and one from coupler 824 and outputs pump light to fiber amp 806), and
the second equal branching coupling circuit inputs the second branched light and the fourth branched light, and outputs excitation light of the optical fiber amplifier used for the second wavelength band (FIG. 5: coupler 828 inputs one of the branched light from coupler 822 and one from coupler 824 and outputs pump light to fiber amp 810). 

Regarding claim 11, Ravasio teaches the excitation light supply device according to claim 9, wherein
the first equal branching coupling circuit outputs one output branched light of the first equal branching coupling circuit as excitation light used in an optical fiber amplifier used for the first wavelength band of a first direction communication, and the other output branched light of the first equal branching coupling circuit as excitation light of an optical fiber amplifier used for the first wavelength band of a second direction communication (FIG. 5: coupler 826 outputs excitation light to coupler 830 for fiber amp 806 for a first direction communication, and outputs excitation light to coupler 836 for fiber amp 812 in a second direction), and
the second equal branching coupling circuit outputs one output branched light of the second equal branching coupling circuit as excitation light used in an optical fiber amplifier used for the second wavelength band of the first direction communication, and the other output branched light of the second equal branching coupling circuit as excitation light of an optical fiber amplifier used for the second wavelength band of the second direction communication (FIG. 5: coupler 828 outputs excitation light to coupler 832 for fiber amp 808 for a first direction communication, and outputs excitation light to coupler 834 for fiber amp 810 in a second direction).

This claim is similar to claim 2.  See claim 2 for a more detailed discussion of the art.

Regarding claim 12, Ravasio teaches the excitation light supply device according to claim 9, comprising:
four excitation sources and two power supplies (FIG. 5: pumps 526, 528, 530, 532), 
wherein first and second excitation sources of the excitation sources are driven by a first power supply, and third and fourth excitation sources are driven by a second power supply; and
a polarization multiplexer configured to polarization-multiplex two third excitation lights from the third and fourth excitation sources and input the polarization-multiplexed light to the unequal branching circuit (FIG. 5: coupler 824). 

This is similar to claim 3.  See claim 3 for a more detailed discussion of the art.  

Regarding claim 13, Ravasio teaches the excitation light supply device according to claim 9, wherein the unequal branching circuit includes unequal branching coupling circuit (FIG. 5: uneven coupler 824 including branching (output) and coupling (input) components).


Regarding claim 15, Ravasio teaches the excitation light supply device according to claim 9, wherein
the equal branching circuit includes equal branching coupling circuit having an equal branching ratio of two inputs/two outputs (FIG. 5: 2 inputs and 2 outputs),
the equal branching coupling circuit inputs the first excitation light and the second excitation light, and outputs a first branched light and a second branched light (FIG. 5: coupler 822 inputs light from pumps 814, 816 and outputs first and second branched light),
the unequal branching circuit inputs the at least one third excitation light, and outputs a third branched light and a fourth branched light (FIG. 5: coupler 824 inputs light from pumps 818, 820 and outputs third and fourth branched light),
the first equal branching coupling circuit inputs the first branched light and the third branched light, and outputs excitation light of the optical fiber amplifier used for the first wavelength band (FIG. 5: coupler 826 inputs one of the branched light from coupler 822 and one from coupler 824, and outputs pump light to fiber amp 806), and
the second equal branching coupling circuit inputs the second branched light and the fourth branched light, and outputs excitation light of the optical fiber amplifier used for the second wavelength band (FIG. 5: coupler 828 inputs one of the branched light from coupler 822 and one from coupler 824, and outputs pump light to fiber amp 810).


Regarding claim 16, Ravasio teaches an excitation light supply method comprising:
outputting a first excitation light to a third excitation light (FIG. 5: light output by pumps 814, 816, 818, 820);
coupling the first excitation light and the second excitation light, branching the coupled light at an equal branching ratio, and generating a plurality of equally branched lights (FIG. 5: coupler 822 coupling pump light from pumps 814, 816 and outputting plural equally branched lights);
branching the third excitation light at a predetermined unequal branching ratio, and generating a plurality of unequally branched lights (FIG. 5: coupling light from pumps 818, 820 and outputting unequal branched light from coupler 824);
coupling one of the plurality of equally branched lights and one of the plurality of unequally branched lights, branching the coupled light at an equal branching ratio, and outputting the branched light as excitation light of an optical fiber amplifier used for a first wavelength band (FIG. 5: coupler 826 coupling light from couplers 822 and 824 and providing pump light to fiber amps 806, 812); and
coupling the other one of the plurality of equally branched lights and the other one of the plurality of unequally branched lights, branching the coupled light at an equal branching ratio, and outputting the branched light as excitation light of an optical fiber amplifier used for a second wavelength band (FIG. 5: coupler 828 coupling light from couplers 822 and 824 and providing pump light to fiber amps 808, 810).


Regarding claim 17, Ravasio teaches the optical communication device according to claim 2, comprising:
four of the excitation source (FIG. 5: pumps 526, 528, 530, 532) and two power supplies, wherein first and second excitation source of the excitation source are driven by a first power supply, and third and fourth excitation source are driven by a second power supply; and
a polarization multiplexer configured to polarization-multiplex two third excitation lights output from the third and fourth excitation source and input the polarization- multiplexed light to the unequal branching circuit (FIG. 5: coupler 824). 

This is similar to claim 3.  See claim 3 for a more detailed discussion of the art.  

Regarding claim 18, Ravasio teaches the optical communication device according to claim 2, wherein the unequal branching circuit includes an unequal branching coupling circuit (FIG. 5: uneven coupler 824 including branching (output) and coupling (input) components).


Regarding claim 20, Yamada teaches the optical communication device according to claim 2, comprising
at least one optical amplification circuit including a plurality of optical fiber amplifiers associated with the plurality of wavelength bands, respectively (FIG 1: plurality of EDFs associated with plural wavelength bands),
the optical amplification circuit comprising
a demultiplexer configured to demultiplex an input optical signal into optical signals of the plurality of wavelength bands (FIG. 5: WDM coupler on left side),
a wavelength multiplexer configured to multiplex excitation light for optical fiber amplifier associated with each of the plurality of wavelength bands with the optical signal (FIG. 5: wavelength mux coupling pump light to EDF), and
a multiplexer configured to multiplex a plurality of optical signals amplified by the plurality of optical fiber amplifiers, respectively, and generate an output optical signal (FIG. 5: WDM coupler on right side).

Ravasio teaches a device with amplifiers, as discussed in earlier claims.  It would have been obvious that the amplifiers of Ravasio can be implemented in a known manner, such as with a demux and mux and the amplification of demuxed signals on parallel lines, as taught in Yamada.  In particular, both are in the same technical art (i.e., optical communications) and the results of the combination would have been predictable (e.g., the optical signals will still be amplified, except they will be amplified after being demuxed).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2013/0222890 (Sakauchi).

Regarding claim 5, Ravasio teaches the optical communication device according to claim 1, wherein the unequal branching circuit includes one equal branching coupling circuit and one optical attenuator.

Ravasio teaches the device with unequal branching circuits.  Furthermore, Sakauchi at FIG. 1 teaches an optical repeater including a light distribution unit 110, gain blocks 103 for amplifying signals on the “routes”, and a controller 104.  

    PNG
    media_image3.png
    799
    396
    media_image3.png
    Greyscale

Within the distribution unit 110 there is a light source unit 101 and a variable branching unit 102.  The gain blocks 103 are fiber amplifiers for the different fibers.  See also [0060]: 
… the gain block units each combine the excitation light distributed from the variable branching unit 102 and an optical signal inputted from the corresponding route by the use of a coupler and then amplify the optical signal with an amplification medium. …
Sakauchi teaches that the optical distributors can control the branching ratio, so that they are capable of varying or switching the pump light between the second and third distributors 208-2, 208-3, depending on the selected ratio.  See
[0066] The optical distributors 208-1 to 208-3 splits inputted light into two branches. Respective branching ratios of the optical distributors 208-1 to 208-3 can be varied under the control of the excitation light distribution control unit 201. Such an optical distributor is realized by, for example, a configuration where a Mach-Zehnder interferometer is formed on an optical waveguide. Because the principle and configuration of an optical distributor using a Mach-Zehnder interferometer are known well, their detailed description will be omitted here. 

[0067] The excitation light distribution unit 110 in FIG. 2 is shown, as an example, to be a configuration for a case excitation light is split into four branches. Practically, in the variable branching unit 102, the optical distributors are configured to be able to split excitation light into the same number of branches as the number of gain blocks. In the configuration for splitting excitation light into four branches shown in FIG. 2, three optical distributors 208-1 to 208-3 are used. In general, by connecting 2.sup.n-1 optical distributors 208 in a tree structure, excitation light can be split into 2.sup.n branches. 
In other words, these optical distributors can be set to be equal branching elements.
Furthermore, the device also includes a VOA connected to the branching element.  FIG. 2 illustrates a VOA 203 in the gain block 103 and connected to the branching element 208.

    PNG
    media_image4.png
    805
    402
    media_image4.png
    Greyscale

See also:
[0082] The individual gain block control unit 205 controls the VOA 203 on the basis of monitoring information of the photodetectors 214 at respective sections. By controlling the VOA 203, the individual gain block control unit 205, in each gain block, can change excitation light power inputted to the active fiber 206. By thus changing excitation light power, the individual gain block control unit 205 can perform Automatic Gain Control (AGC) between input and output optical signals of the gain block 103-1. Alternatively, the individual gain block control unit 205 may perform Automatic Level Control (ALC; or Automatic Power Control, APC). 

[0083] Here, the node device control unit 104 may hold parameters of the AGC control or ALC control of the gain block 103-1. Further, the individual gain block control unit 205 may control the VOA 203 on the basis of the parameters received by communication with the node device control unit 104. As parameters of the AGC control or ALC control, there are mentioned the gains and the upper and lower limit values of output power of the respective gain blocks, but the parameters are not limited to these. 

[0084] The configuration of the gain block 103-1 shown in FIG. 2 may be similarly held also by the other gain blocks 103-2 to 103-n. Accordingly, by the gain blocks 103-1 to 103-n each comprising the variable optical attenuator 203, the photodetectors 214 and the individual gain block control unit 205, feedback control closed within each of the gain blocks 103-1 to 103-n becomes possible. As a result of that the feedback control is performed in a closed loop within each gain block, extremely fast AGC control or ALC control becomes possible in each of the gain blocks 103-1 to 103-n.
In other words, the VOA is used to adjust the power from the branching element to achieve the desired output.
It would have been obvious that the unequal branching circuit taught in Ravasio can be implemented in a known manner, such as using a branching element that can be equal and a VOA, as taught in Sakauchi.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., adjusting the branching ration to be equal, and controlling the VOA will allow the power of the pump light to be controlled to a desired level or ratio, such as unequal power).  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 9 above, and further in view of US 2013/0222890 (Sakauchi).

Regarding claim 14, Ravasio teaches the excitation light supply device according to claim 9, wherein the unequal branching circuit includes one equal branching coupling circuit and one optical attenuator.

This claim is similar to claim 5.  See the detailed discussion of the art in claim 5.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 2 above, and further in view of US 2013/0222890 (Sakauchi).

Regarding claim 19, Ravasio teaches the optical communication device according to claim 2, wherein the unequal branching circuit includes one equal branching coupling circuit and one optical attenuator.

This claim is similar to claim 5.  See the detailed discussion of the art in claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0259316 (Stephens) teaches an optical amplifier in which a pump light source (e.g., FIG. 5, pump light source formed by pumps 40) is distributed to different signal paths (e.g., FIG. 5, distributor 32/34 distributing pump light to both the top and bottom fibers).  

    PNG
    media_image5.png
    654
    541
    media_image5.png
    Greyscale

See also FIG. 7 which shows a different embodiment in which pumps are shared and distributed to multiple fibers.


    PNG
    media_image6.png
    759
    537
    media_image6.png
    Greyscale

In particular, the figures show pump sources 38, each including plural pumps 40, supplying multiple transmission fibers.
US 6,363,190 (Chen) teaches an optical coupler that is polarization insensitive.  See col. 2, first full para:
(10)   It is therefore an object of the present invention to produce a polarization insensitive fiber optic coupler that is also more resistant to bending stresses than previously known heretofore. 
See also FIG. 1

    PNG
    media_image7.png
    218
    513
    media_image7.png
    Greyscale

See also the para spanning cols. 1-2:
(9)   To overcome these and other shortcomings of the prior art, disclosed herein is a technique for forming a polarization insensitive fused fiber optic coupler and a coupler resulting therefrom. The present invention provides a fused coupler in which two optical fibers are fused together and elongated to form a biconical taper for optical power coupling. The cross-sectional shape of the tapered region is elliptical thus producing birefringence. Due to the difference in coupling coefficients between two orthogonal polariztions, fused couplers generally exhibit polarization dependent loss (PDL). In order to form a polarization insensitive coupler, instead of elastically twisting the coupler after the fusing and elongating process, it has been found that non-elastic twisting can be accomplished by twisting the fibers in the coupling region during the fusing and elongating process or alternately twisting and heating the coupling region after the fusing and elongating process resulting in elimination of Polarization Dependent Loss (PDL). Furthermore, by twisting during fusing, complications associated with bending stresses previously known for twisting after fusing, is also substantially, if not completely, eliminated. 
US 5,064,267 (Rossberg) teaches poliarization selective optical couplers.  See, for example, FIG. 3:

    PNG
    media_image8.png
    148
    481
    media_image8.png
    Greyscale

See also the 1st para after “DISCLOSURE OF INVENTION”:
(7)   The object of the invention is to provide a method for manufacturing a polarization-selective fused-fiber optical coupler of a short length and to produce a fused-fiber coupler manufactured thereby which consists of nonbirefringent single-mode fibers with matched cladding and which is both simpler and more cost-effective to manufacture than the comparable known fused-fiber couplers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636